Citation Nr: 1546528	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for diabetes, claimed as secondary to herbicide exposure.
 
2.  Entitlement to service connection for hypertension, claimed as secondary to diabetes.

3.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently rated 30 percent disabling


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for diabetes and hypertension.  An October 2014 rating decision granted service connection for PTSD and assigned a 30 percent rating.  The Veteran appealed for a higher rating for this disability.

The Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge (VLJ) in August 2015.  

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action is required on his part. 


REMAND

The Veteran is seeking an increased rating for PTSD and service connection for diabetes mellitus and hypertension.  The Veteran alleges his diabetes is due to Agent Orange exposure and that his hypertension is secondary to his diabetes. 

The evidence establishes that the Veteran served aboard the USS Enterprise (CVAN-65), a vessel which was in the official waters of Vietnam from May 30, 1968 to June 27, 1968, March 30, 1969 to April 18, 1969, May 22, 1969 to May 24, 1969, and May 29, 1969 to June 17, 1969.  The Board notes that the Veteran's service personnel records have not been obtained, and it is unclear exactly where in the official waters of Vietnam the Veteran's ship was during these periods. 

In Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans' Claims (Court) held that, with respect to Da Nang Harbor, the manner in which VA defined inland waterways was irrational and inconsistent with the regulatory purpose of the provisions governing the presumption of exposure to herbicide agents for Vietnam veterans.  The Veterans Benefits Administration (VBA) is currently in the process of updating its criteria for determining which coastal areas should be considered as having been exposed to herbicides such that the presumption of exposure would apply.  VBA is also in the process of updating the ship registry to be consistent with this guidance.  The Veteran's claim may       be impacted by these developments and any changes to the VBA criteria and adjudication procedures may affect the outcome of this appeal.

With respect to the claim for an increased rating for PTSD, at the hearing, the Veteran and his representative alleged that the Veteran's symptomatology has increased in severity since the last VA compensation examination conducted in September 2014.  Accordingly, an additional examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's hypertension claim is intertwined with his claim for service connection for diabetes, and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service personnel records through official sources.  If the records are not available, a formal finding of unavailability should be prepared and the Veteran notified that the records are not available.  

2.  Obtain VA treatment records dating since July 2013.  If no records exist, the claims file should be annotated to reflect such and the Veteran notified of such. 

3.  Schedule the Veteran for a VA mental disorders examination to determine the current nature and severity of his service connected PTSD.  All symptoms should be reported and the examiner should address the impact of the disability on occupational and social functioning. 
 
4.  In light of any updated VBA criteria and adjudication procedures governing claims of herbicide exposure in certain bodies of water along the coast of Vietnam, attempt to verify the locations off the coast of Vietnam where the USS Enterprise was in the official waters of Vietnam from May 30, 1968 to June 27, 1968, March 30, 1969 to April 18, 1969, May 22, 1969 to May 24, 1969, and May 29, 1969 to June 17, 1969.  Any requests should be documented in the claims file and the Veteran notified of any response. 

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated, to include consideration on his service connection claims of any updated VBA directives governing claims of herbicide exposure in certain bodies of water off the coast of Vietnam.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).








